MARSHALL, C. J.
1. The common-law rule of privilege concerning communications between attorney and client is so far modified by statute in Ohio that if the client testifies in any proceeding in which he is a party such party may be cross-examined by the opposing party concerning communications with an attorney, in that relation, on any subject pertinent to his cause or defense testified to by him in chief, even though the fact of communications having passed between them has not been referred to by such party in his direct examination.
2. By virtue of Secton 11494 General Code, :f a party voluntarily testifies as a witness in his own behalf any attorney to whom eomm'unications may have been made by such party in the relation of attorney and client, may be compelled to testify upon the same subject concerning which such party has voluntarily offered testimony, even though no reference was made in the testimony of such party to any communications having been made. In the event the attorney is called to testify, he becomes the witness of the party calling him,, and, if it is desired to impeach the testimony of the party by the testimony of the attorney, a proper foundation must first be laid for such contradiction. (King v. Barrett, 11 OS. 261, approved and followed.)
3. The doctrine of privilege concerning communications between an attorney and client, in that relation, is subject to statutory regulation and limtation.
4. Where a statute is construed by a court of last resort having jurisdiction, and such statute is thereafter amended in certain particulars, but remans unchanged so far as the same has been, construed and defined by the court, it will be presumed that the Legislature was familiar with such interpretation at the tme of such amendment, and that such interpretation was intended to be adopted by such amendment as a part of the law, unless express provision is made for a different construction. Judgment affirmed.
Robinson, Jones, Matthias, Day and Allen, JJ., concur..